Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on April 20, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/20/2022 and 6/21/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassa et al. (U.S. Publication No. 2014/0325131 A1), hereafter referred to as Lassa’131.
	Referring to claim 1, Lassa’131, as claimed, an electronic device, comprising:
a memory system (see Fig. 1) comprising a memory controller (NAND controller 100, see Fig. 1) and a plurality of memory locations (NAND Flash memory devices 130, status registers, page buffers, see Fig. 1), the memory controller being programmed to perform operations comprising: communicating (controller 100 communicating with the host 120, see para. [0024]), to a host device (host 120, see Fig. 1), a first message describing background operations to be performed at the memory system (background commands generated by the NAND controller 100, see para. [0035]); receiving, from the host device, a second message indicating permission to execute the background operations (the host controller prevents issuance of foreground and background commands that would represent memory coherence conflict, see paras. [0087]; also note: background commands ready for execution when no higher priority commands are waiting or in progress, see para. [0048]); and initiating execution of at least one background operation (a background command is performed whenever there is no host foreground commands currently being executed, see para. [0035]).
As to claim 2, Lassa’131 also discloses the first message comprises volume data describing a volume of background operations to be performed at the memory system (host controller issues both foreground and background commands, see para. [0047] and Fig. 3). 
As to claim 3, Lassa’131 also discloses communicating the first message comprises writing background operations data to a memory location of the plurality of memory locations that is accessible to the host device (commands and status stored to memory and registers/buffers, see paras. [0049], [0075]-[0086] and Fig. 1).
As to claim 4, Lassa’131 also discloses the second message indicates a time period when the memory system is to execute the at least one background operation (background commands ready for execution when no higher priority commands are waiting or in progress, see para. [0048]).
As to claim 5, Lassa’131 also discloses the operations further comprising: reading time data from a descriptor memory location, the time data describing a time period when the memory system is to execute the at least one background operation, the descriptor memory location being a memory location of the plurality of memory locations that is accessible to the host device; determining that the time period when the memory system is to execute the at least one background operation has expired prior to completing the at least one background operation; and stopping execution of the at least one background operation (timing parameters for background commands, see paras. [0092]-[0094]) .	 
As to claim 6, Lassa’131 also discloses the operations further comprising:
receiving a stop background operations interrupt signal from the host device (receiving a foreground command from the host controller, see para. [0048]); and responsive to the stop background operations interrupt signal, stopping execution of the at least one background operation (receiving a foreground command that should be executed as soon as possible even if that means interrupting a background command that is in progress, see para. [0048]).
As to claim 8, Lassa’131 also discloses after completing the at least one background operation, writing background operations stopped data to a descriptor memory location, the background operations stopped data indicating that the at least one background operation is complete, the descriptor memory location being a memory location of the plurality of memory locations that is accessible to the host device (status registers reflect when the foreground and background commands are in progress or have been completed, see paras. [0065], and [0075]-[0081]).
Note claims 9 and 17 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 18 recite the corresponding limitations of claim 2. Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 19 recite the corresponding limitations of claim 3. Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 20 recite the corresponding limitations of claim 4. Therefore they are rejected based on the same reason accordingly.
Note claim 13 recites the corresponding limitations of claim 5. Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 6. Therefore it is rejected based on the same reason accordingly.
Note claim 16 recites the corresponding limitations of claim 8. Therefore it is rejected based on the same reason accordingly.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lassa’131 in view of Wu (U.S. Patent No. 7,064,994 B1), hereafter referred to as Wu’994.
As to claim 7, Lassa’131 teaches all the claimed limitations except accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation; determining that the memory system has exceeded the maximum temperature; and stopping execution of the at least one background operation.
Wu’994 discloses accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation (sense temperature associated with memory subsystem, block 310, see Fig. 3); determining that the memory system has exceeded the maximum temperature (“is temperature greater than a predetermined threshold?”, block 320, see Fig. 3); and stopping execution of the at least one background operation (inserting idle cycles pauses the operation, block 330, see Fig. 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lassa’131’s invention to comprise accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation; determining that the memory system has exceeded the maximum temperature; and stopping execution of the at least one background operation, as taught by Wu’994, in order to reduce performance degradation due to temperature (see Col. 1, lines 15-35).
Note claim 15 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.


Response to Arguments

Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
	Applicant argued that “Lassa’131 does not teach memory controller…communicating, to a host device, a first message describing background operations to be performed at the memory system.”  (Page 8 of Amendment)
	Examiner does not agree with Applicant.  As set forth in the art rejection, Lassa’131 discloses a memory controller (NAND controller 100, see Fig. 1) and a plurality of memory locations (NAND Flash memory devices 130, status registers, page buffers, see Fig. 1), the memory controller being programmed to perform operations comprising: communicating (controller 100 communicating with the host 120, see para. [0024]), to a host device (host 120, see Fig. 1), a first message describing background operations to be performed at the memory system (background commands generated by the NAND controller 100, see para. [0035]).  The art rejection did not equate “the first message” to “background commands” as argued.  The claim states “communicating a message from the memory controller to a host device”.  The mapping was shown in paragraph [0024].  Applicant is suggested to clarify the first message.
	Applicant also argued that “Lassa’131 does not teach memory controller…receiving, from the host device, a second message indicating permission to execute the background operations.”  (Pages 8 and 9 of Amendment)
	Examiner does not agree with Applicant.  As set forth in the art rejection, Lassa’131 discloses receiving, from the host device, a second message indicating permission to execute the background operations (the host controller prevents issuance of foreground and background commands that would represent memory coherence conflict, see paras. [0087]; also note: background commands ready for execution when no higher priority commands are waiting or in progress, see para. [0048]).  “Prevents issuance of background commands” is an indication of permission or lack thereof of background operations.  Applicant is suggested to clarify the second message.  
In summary, Lassa’131 and Wu’994 teach the claimed limitations as set forth.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181